By the Court.
The mortgage is wholly distinct from, and collateral to, the note, affording the creditor a separate and distinct remedy. If the mortgagee, after payment of the debt, refuses or neglects to discharge the mortgage, the mortgagor has a remedy by action. Rev. Sts. c. 59, § 34. But further, the defence presupposes, that the law will compel a creditor to release his collateral security as a condition precedent to obtaining judgment; when obtaining judgment is only one step, and that often a very remote one, towards obtaining satisfaction. To state such a proposition is sufficient to refute it.

Judgment of the court of common pleas for the plaintiff affirmed.